Citation Nr: 0215080	
Decision Date: 10/28/02    Archive Date: 11/01/02

DOCKET NO.  00-15 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to a higher rating for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel






INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2000 RO rating decision which granted service 
connection and a 10 percent rating for PTSD, effective 
September 30, 1999.  Subsequently, the RO has granted the 
veteran a 50 percent rating effective September 30, 1999, and 
a 70 percent rating effective since August 17, 2001.  


FINDING OF FACT

Since September 30, 1999, when service connection for PTSD 
became effective, the veteran's PTSD has resulted in total 
occupational and social impairment.


CONCLUSION OF LAW

Since Septembr 30, 1999, PTSD has been 100 percent disabling.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2002);  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from May 1968 
to May 1970, including service in Vietnam.  His service 
medical records show that, while in Vietnam, he was 
accidentally shot in the right knee by a fellow officer who 
was cleaning a rifle. 

VA outpatient treatment records from February 1999 to July 
2000 show the veteran being seen for depression and PTSD.  In 
February 1999, his symptoms included depressed mood, 
anhedonia, low interest and motivational levels, increased 
social isolation, impaired sleep, and nightmares.  He was 
fully oriented and alert with clear sensorium, had a 
depressed mood and affect, had no active suicidal or 
homicidal ideation (but had thoughts that if he died his 
death wouldn't matter), and had no hallucinations or 
delusions.  His thoughts were goal-oriented.  He was 
indicated to be experiencing prolonged bereavement due to the 
death of his wife 3 years earlier, which had evolved into 
chronic depressive disorder.  In June 1999 he was indicated 
to have suicidal ideation, but without intent.  Treatment 
notes from July 1999 show the veteran complained of trouble 
sleeping, experiencing nightmares, being paranoid, and having 
auditory hallucinations.  He had left his job site the 
previous day due to paranoia.  He was assessed with PTSD and 
major depression, and was given a Global Assessment of 
Functioning (GAF) score of 50.  In September 1999, he was 
reported to have flashbacks and hallucinations.  In November 
1999, he was experiencing nightmares, hearing voices, having 
difficulty dealing with people of other races, and was 
socially withdrawn.  He denied suicidal ideation and intent.  
In June 2000 he reported having auditory hallucinations and 
being depressed in mood with a pessimistic outlook and 
recurring general suicidal ideation.  He reported avoided 
people, crowds, and crowded places, and spent most of his 
time isolated in his house.  He was anxious and tense, and 
had nightmares and difficulty sleeping.  He was also 
indicated to have difficulty getting along with co-workers 
due to his PTSD symptoms, and had anger and a low tolerance 
for frustration in addition to paranoia and referential 
thinking.  

On September 30, 1999, the RO received the veteran's claim 
for service connection for PTSD.

In February 2000, the veteran was given a VA PTSD 
examination.  He reported he last worked full-time in 1998.  
He described racial problems in his unit.  He reported 
intrusive thoughts and recollections about being shot at by 
one of his fellow soliers.  He also reported nightmares and 
flashbacks, and a tendency to isolate himself from others.  
He described feelings of alienation, a loss of interest in 
pleasurable activities, an inability to trust others, and 
difficulty concentrating.  He also had a startle response and 
difficulty sleeping.  On objective examination, he denied 
delusions and hallucinations.  He admitted suicidal thoughts 
and ideations with no plan or intent.  He denied homicidal 
thoughts, ideations, or intent.  He was able to maintain 
minimal personal hygiene and other activities of daily 
living.  He was fully oriented, with mildly impaired short-
term memory and concentration.  His judgment was mildly 
impaired, and he had slow speech and a mildly depressed mood.  
His sleep impairment was apparently chronic in nature.  The 
examiner's diagnosis was chronic mild PTSD, with a GAF score 
of 65.

In March 2000, the RO granted the veteran's claim for service 
connection for PTSD, assigning a 10 percent rating effective 
September 30, 1999.

In August 2000, the veteran was given another VA PTSD 
examination.  He noted he last worked in early 1998 in a coal 
plant.  He indicated that he had been having nightmares and 
hallucinations, and had difficulty trusting people.  He 
described racial problems in service and suggested that when 
he was shot in service it was intentional.  He reported that 
he had been chronically suicidal since Vietnam, but denied 
suicidal or homicidal ideations.  His interests and 
concentration were decreased, and he had a poor appetite and 
got little sleep.  He preferred to isolate himself and avoid 
others.  On objective examination he was alert, oriented, and 
cooperative.  He had a depressed mood and a flat affect.  His 
speech was monotone.  His thought process was coherent but 
slow, and his judgment and insight were adequate.  Higher 
cognitive functioning was intact but slow.  He was assessed 
with major depressive disorder and PTSD, with a history of 
personality disorder with paranoia and avoidance traits.  His 
GAF score was 49.

In September 2000, the RO granted a higher rating of 30 
percent for the veteran's PTSD, effective September 30, 1999.

VA outpatient treatment records from September 2000 to April 
2001 show the veteran having chronic low frustration 
tolerance, irritability, and difficulty getting along with 
others in September 2000.  He had difficulty sleeping, and 
was chronically anhedonic, anxious, and irritable.  He 
reported a decrease in the frequency of his auditory 
hallucinations.  He had no suicidal or homicidal ideations, 
and no delusions.  He avoided crowds and stayed at home 
except for church.  In November 2000, he reported becoming 
violent and having hallucinations at a parade in which he 
thought the person standing next to him was looking at him.  
In January 2001, the veteran was indicated as having chronic 
PTSD symptoms (with auditory hallucinations) which caused 
severe social, interpersonal, and occupational impairment.  
He was depressed, anhedonic, and socially isolated.  He had 
recurring general suicidal ideation without intent or plan, 
and sleep difficulties.  In February 2001 he had no present 
suicidal or homicidal ideation or auditory hallucinations, 
but was having visual hallucinations.  In April 2001 he had a 
flat and blunt affect, with slow and soft-spoken speech.  He 
reported an incident in which he became angry at a cab-
driver, and reported that he had become happier since getting 
married.  He denied suicidal or homicidal ideations.  
  
In May 2001, the RO granted a higher rating of 50 percent for 
the veteran's PTSD, effective September 30, 1999.

VA outpatient treatment records from May 2001 to July 2001 
show the veteran having difficulty concentrating and 
difficulty in his marriage in May 2001.  He was soft-spoken 
with a slow rhythm to his speech, but was generally logical 
and goal-oriented with no loose associations or tangential 
thinking.  He reported no incidents of violence or angry 
behavior, and denied suicidal ideation, intent, or plan.  In 
July 2001, the veteran reported that he and his wife had 
separated as a result of his nightmares, hallucinations, and 
fighting in his sleep.  This separation was indicated to have 
aggravated his anhedonia, depression, and dysphoria.  He was 
experiencing general suicidal ideation without intent or 
plan.  He was reported as being alert and fully-oriented, 
with a depressed mood and affect consistent with mood.  He 
had no present suicidal or homicidal ideations, and gave the 
examiner a verbal no self-harm agreement.  He had a positive 
history of auditory hallucinations and referential thinking, 
but no visual hallucinations.  He was not overtly delusional, 
and his associations were coherent and his judgment was 
intact.  He was diagnosed with chronic PTSD with psychotic 
symptoms, comorbid chronic depressive disorder, and marital 
separation precipitating adjustment reaction.  His GAF was 
45.

Outpatient records from October 2001 show the veteran 
reporting that his hallucinations were improved by staying at 
home and avoiding stressful situations.  He reported chronic 
intrusive memories of combat, recurring nightmares, 
irritability, and low frustration tolerance.  On examination 
he was alert with full orientation.  His mood was chronically 
and presently anhedonic.  His affect was blunted and his 
speech methodical.  He had no present suicidal or homicidal 
ideations, but a positive history of visual and auditory 
hallucinations.  He was not overtly delusional.  He was 
distrustful of others.   His associations were coherent, with 
judgment intact.  He was diagnosed with chronic PTSD with 
psychotic features and comorbid chronic major depressive 
disorder, and his GAF score was 43.

In October 2001, the veteran was given another VA PTSD 
examination.  He reported difficulties with social and 
interpersonal issues.  He indicated that he did not like to 
be around others.  He had problems managing his anger, and 
was distrustful of other people.  He reported visual and 
auditory hallucinations involving his Vietnam experiences.  
He also reported a depressed mood, and denied suicidal or 
homicidal ideations.  On objective examination, the veteran 
was very slow in his mental processes, and his speech was 
significant for increased latency.  He had a depressed mood 
and constricted affect.  His thought process was coherent, 
and his thought content was negative for suicidal or 
homicidal ideations.  He indicated visual, auditory, and 
olfactory hallucinations concerning his experiences in 
Vietnam.  His insight and judgment were marginally adequate, 
and his higher cognitive functions were intact.  He was 
assessed with chronic PTSD with psychotic features, and given 
a GAF score of 43.  The examiner indicated that the veteran's 
impairment precluded him from working, but he was able to 
manage his financial affairs.  

In January 2002, the RO granted an increased rating of 70 
percent for PTSD, effective August 17, 2001.  [The date of 
August 17, 2001 is the date the veteran filed a claim for a 
total disability rating based on individual unemployability 
(TDIU rating).  Besides PTSD, he is service-connected for 
diabetes mellitus and for residuals of a right knee gunshot 
wound.  Based on all the service-connected conditions, the RO 
granted a TDIU rating effective August 17. 2001.]

II.  Analysis

The file shows that through correspondence, the rating 
decisions, the statement of the case, and the supplemental 
statements of the case, the veteran has been notified of the 
evidence necessary to substantiate his claim.  VA 
examinations have been provided, and relevant medical records 
have been obtained.  The Board finds that the notice and duty 
to assist provisions of the law have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  

The veteran seeks a higher rating for his PTSD since the 
effective date of service connection on September 30, 1999.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

A rating of 50 percent is assigned for PTSD when it results 
in occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 
rating of 70 percent is warranted when PTSD results in 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  A rating of 100 percent is 
warranted where PTSD results in total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

With regard to the veteran's occupational status, he has not 
held a full-time job since 1998.  His occupational 
difficulties are largely related to his PTSD symptoms.  
Socially, the veteran prefers to isolate himself from others.  
He has reported that he avoids crowds and stays at home 
except to go to church.  The psychiatric symptoms reported by 
the veteran include recurring suicidal ideations, occasional 
auditory and visual hallucinations, intrusive thoughts, 
chronic sleep disturbance, frequent nightmares, loss of 
interest in pleasurable activities, irritability, flashbacks, 
paranoia, poor concentration, and startle response.  While 
there are other psychiatric diagnoses besides PTSD, the 
evidence does not dissociate his symptoms from the PTSD 
diagnosis.  He has received regular outpatient treatment for 
his psychiatric symptoms. 

At the time of the veteran's most recent VA examination, the 
examiner stated that the veteran's impairment from his 
psychiatric condition precluded his ability to work.  The 
examiner gave the veteran a GAF score of 43.  Under DSM-IV, 
this GAF score indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  With 
few exceptions, his GAF scores have been in the 40s.  

After reviewing evidence both for and against the claim, it 
appears about evenly divided as to whether the veteran's PTSD 
has resulted in total occupational and social impairment as 
required for a 100 percent rating under Code 9411.  Applying 
the benefit-of-the-doubt rule, 38 U.S.C.A. § 5107(b), in 
favor of the veteran, the Board finds such total impairment 
from PTSD is shown, and a 100 percent schedular rating for 
PTSD is warranted.  Moreover, while there have been some day-
to-day fluctuations in PTSD since service connection became 
effective on September 30, 1999, the basic level of 
impairment from the disorder has essentially been the same, 
and there are no identifiable periods of time when the 
condition has not been totally disabling.  Thus the 100 
percent rating for PTSD will be continuous from the date that 
service connection became effective, September 30, 1999, 
without lesser staged ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999). 


ORDER

A higher rating of 100 percent for PTSD, effective September 
30, 1999, is granted.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

